Citation Nr: 0830471	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for arterial insufficiency 
of the left leg, currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.




FINDING OF FACT

The veteran experiences intermittent claudication on walking 
880 yards on level ground at medium pace, and has an 
ankle/brachial rate of 0.9.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's arterial insufficiency of the left leg are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7115 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's increased rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran with 
respect to his claim for increased rating in December 2005.

The Board acknowledges that the VCAA letter sent in December 
2005 does not meet the requirements of Vazquez-Flores and is 
not sufficient as to content and timing, creating a 
presumption of prejudice as to these claims.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

The veteran was provided with correspondence regarding what 
was needed to support his claim for increased rating.  
Specifically, the December 2005 notice letter advised the 
veteran that his statements and medical and employment 
records could be used to substantiate his claim, and the 
veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the October 2007 
statement of the case.

Based on the above, the veteran can be expected to have 
understood what was needed to support his claim, including 
the impact of his disability on his daily life.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
the VA examination in December 2005, the veteran stated that 
he had calf pain at rest, and his ability to perform daily 
functions during flare-ups was limited, as he experienced 
weakness in his legs.  In summary, the Board submits that the 
above statements and evidence demonstrate the veteran's 
knowledge of the need to be worse to support his increased 
rating claim, with particular emphasis on an adverse impact 
on his daily life, and that notice deficiencies in this 
matter do not affect the essential fairness of adjudication.  
Medical evidence relevant to the diagnostic codes was also 
elicited on the VA examination.  Therefore, the presumption 
of prejudice is rebutted, and no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records are associated with the claims 
folder, as are post-service VA examination and treatment 
records.  There is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  The veteran 
has also not indicated any intention to provide additional 
evidence in support of his claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Increased Rating for Arterial 
Insufficiency of the Left Leg

Service connection for arterial insufficiency of the left leg 
was established by a January 1978 rating decision, at which 
time a 20 percent rating was assigned, effective from October 
1977.  The rating was increased to 40 percent in a January 
2003 rating decision, effective February 2002.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently rated at 40 percent under 38 C.F.R. 
§ 4.104 Diagnostic Code 7115, which is used to rate thrombo-
angiitis obliterans (Buerger's Disease).  A rating of 40 
percent is warranted when there is claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and there are trophic changes or an ankle/brachial 
index of 0.7 or less.  38 C.F.R. § 4.104 Diagnostic Code 7115 
(2007).  The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle divided by the 
simultaneous brachial artery systolic blood pressure.  The 
normal index is 1.0 or grater.

The veteran is seeking an increased rating.  A rating of 60 
percent is warranted when there is claudication on walking 
less than 25 yards on a level grade at 2 miles per hour and 
either persistent coldness of the extremity or an 
ankle/brachial index of 0.5 or less.

The veteran was afforded a VA examination in December 2005.  
The veteran reported calf pain at rest and that he feels 
persistent coldness of his extremities.  The examiner 
reported the veteran had intermittent claudication after 
walking 880 yards on level ground at a medium pace.  Also, 
examination of the extremities revealed atrophic skin changes 
with thin skin and absence of hair.  The veteran's 
ankle/brachial index was 0.9.  VA outpatient treatment notes 
show that the ankle/brachial index was 0.6 on several 
occasions in 2002.


A rating in excess of 40 percent is not warranted.  While the 
veteran does experience persistent coldness of the extremity, 
the medical evidence shows claudication on walking 880 yards.  
Claudication on walking 25 yards or less is necessary to 
warrant a rating of 60 percent.  In this case his symptoms do 
not approximate the 2 requirements necessary to grant an 
increased rating.  

Accordingly, the veteran does not meet the criteria to 
warrant an increased disability rating under Diagnostic Code 
7115, and his claim must be denied.  

ORDER

Entitlement to an increased rating for arterial insufficiency 
of the left leg is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


